 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   David Christopher Ziemer,                 )   Case No.   CV 18-10054 DDP (SKx)
                                               )
12                        Plaintiffs,          )
                                               )
13          v.                                 )              ORDER OF DISMISSAL
                                               )
14   Count of Santa Barbara et al,             )
                                               )
15                        Defendants.          )
                                               )
16                                             )
                                               )
17                                             )
     ____________________________              )
18
19   In light of the Response to the Order to Show Cause filed 3/16/2019 [10],
20          THE COURT ORDERS that this action be, and hereby is, dismissed without
21   prejudice for lack of prosecution and for failure to comply with the orders of the Court,
22   pursuant to Federal Rule of Civil Procedures.
23
24
25
     Dated: March 26, 2019
26                                                               DEAN D. PREGERSON
                                                                United States District Judge
27
28
